Citation Nr: 0105141
Decision Date: 02/20/01	Archive Date: 05/21/01

DOCKET NO. 96-27 536A        DATE  FEB 28 2001

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to service connection for obstructive sleep apnea with
nasopharyngeal stenosis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD 

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from November 1976 to January 1978 and
from November 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1995 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a January 1998 decision, the Board determined that there was new
and material evidence to reopen the claim for sleep apnea and
remanded the case to the RO for additional development.

The Board previously issued a final decision on this matter in
December 1999. The veteran appealed that decision to the United
States Court of Appeals for Veterans Claims (hereinafter "the
Court"). Pursuant to a joint motion from the parties, in a June
2000 Order, the Court vacated the December 1999 Board decision. The
matter returns to the Board for adjudication of the claim.

FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for the
equitable disposition of the veteran's appeal.

2. The veteran's obstructive sleep apnea was diagnosed in 1991,
while the veteran was on active duty service.

3. Obstructive sleep apnea was not noted at the veteran's entrance
to active duty service in November 1990. There is no clear and
unmistakable evidence that the disorder existed prior to service.

- 2 -

CONCLUSION OF LAW

The veteran's obstructive sleep apnea with nasopharyngeal stenosis
was incurred during active duty service. Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 4, 114 Stat. 2096, _ (2000) (to
be codified as amended at 38 U.S.C. 5107); 38 U.S.C.A. 1110, 1111
(West 1991); 38 C.F.R. 3.102, 3.303, 3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has eliminated
the requirement for a well-grounded claim, enhanced VA's duty to
assist a veteran in developing facts pertinent to his claim, and
expanded on VA's duty to notify the veteran and his representative,
if any, concerning certain aspects of claim development. See
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000); Veterans Benefits and Health Care Improvement
Act of 2000, Pub. L. No. 106-419, 104 (2000). Review of the claims
folder reveals that the RO's actions comply with the new statutory
provisions. In addition, there is no indication that the Board's
present review of the claim will result in any prejudice to the
veteran. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be granted if the evidence demonstrates that
a current disability resulted from an injury or disease incurred or
aggravated in active military service. 38 U.S.C.A. 1110 (West
1991); 38 C.F.R. 3.303(a) (2000). A veteran will be considered to
have been in sound condition when examined, accepted and enrolled
for service, except as to defects, infirmities, or disorders noted
at entrance into service, or where clear and unmistakable (obvious
or manifest) evidence demonstrates that an injury or disease
existed prior thereto. 38 U.S.C.A. 1111; 38 C.F.R. 3.304(b). Only
such conditions as are recorded in examination reports are to be
considered as noted. 38 C.F.R. 3.304(b).

The veteran served in the Army Reserves for many years after his
discharge in 1978 and before being activated to duty in November
1990. The record did not contain

- 3 -

any associated entrance examination of record. The service medical
records covering the years of reserve duty were negative for
complaints such as snoring or choking or any abnormal physical
findings.

Notes dated in January 1991 indicated that the veteran complained
of snoring and waking up choking. He reported a history of snoring
for ten years, though it had been worse in the last nine months.
Similarly, in March 1991, the veteran reported that he snored,
awoke frequently, and stopped breathing at night. Physical
examination revealed a deviated septum, redundant pharyngeal
tissue. The assessment was obstructive sleep apnea. The diagnosis
was confirmed by polysomnography performed in April 1991.
Thereafter, the veteran continued to have chronic problems with the
disorder. In June 1991, he underwent uvulopalatopharyngoplasty for
treatment of obstructive sleep apnea. In February 1992, he
underwent excision of a stenotic segment of the nasal-oropharynx
caused by scarring apparently associated with the first procedure.
The veteran's symptoms continued despite the surgeries. Physical
Evaluation Board Proceedings dated in July 1992 indicated that the
veteran was unfit for further duty due to disorders including
chronic obstructive sleep apnea, which he had since 1981. The
report indicated that there was "sufficient evidence to support a
finding that the current impairment existed prior to service (EPTS)
and was subsequently aggravated by such service, and rendered the
soldier unfit."

Post-service VA examinations and outpatient treatment records
reflected continuing symptoms and treatment of obstructive sleep
apnea and nasopharyngeal stenosis.

In this case, the Board finds that the evidence supports service
connection for obstructive sleep apnea with nasopharyngeal
stenosis. First, despite the service department findings, the Board
finds insufficient evidence to determine that the disorder existed
prior to service. Because there is no entrance examination of
record, no defects or disorders are noted at entrance. Therefore,
at the time of his activation in November 1990, the veteran is
generally presumed to have been in sound condition. 38 U.S.C.A.
1111; 38 C.F.R. 3.304(b). Moreover, the Board does not find clear
and unmistakable evidence that the obstructive sleep apnea existed
prior to service. The only evidence in favor of such a finding is
the

- 4 -

veteran's report in 1991 that he had a history of snoring for 10
years. However, snoring is not necessarily indicative of sleep
apnea. In addition, the service medical records prior to January
1991 do not reflect any complaints generally associated with sleep
apnea. Therefore, the Board finds no obvious or manifest evidence
demonstrating that the veteran's obstructive sleep apnea existed
prior to service. Id.

Having found that, for VA purposes, the veteran's obstructive sleep
apnea did not exist prior to service, the remaining question is
whether there is a current disability that resulted from a disorder
incurred during active duty service. 38 U.S.C.A. 1110; 38 C.F.R.
3.303(a). Clearly, the record before the Board reflects a chronic
disorder in service from which the veteran still suffers. 38 C.F.R.
3.303(b). Accordingly, the Board finds that the evidence supports
service connection for obstructive sleep apnea with nasopharyngeal
stenosis. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 4, 114 Stat. 2096, _ (2000) (to be codified as amended at 38
U.S.C. 5107); 38 U.S.C.A. 1110, 1111; 38 C.F.R. 3.102, 3.303,
3.304.

ORDER

Subject to the laws and regulations governing the payment of
monetary benefits, service connection for obstructive sleep apnea
with nasopharyngeal stenosis is granted.

V. L. Jordan 

Member, Board of Veterans' Appeals

- 5 -






